Exhibit 10.7

 

FORM OF SELECTED INVESTMENT ADVISOR AGREEMENT

THIS SELECTED INVESTMENT ADVISOR AGREEMENT (the “Agreement”) is made and entered
into as of the day indicated on Exhibit A attached hereto and by this reference
incorporated herein, by and among REDWOOD MORTGAGE INVESTORS IX, LLC, a Delaware
limited liability company (the “Company”) and the selected investment advisor
(the “SIA”) identified in Exhibit A hereto.

WHEREAS, the Company is offering units of the Company (the “Units”) to the
general public, pursuant to a public offering (the “Offering”) of the Units
pursuant to a Prospectus (as defined below) filed with the Securities and
Exchange Commission (the “SEC”); and

WHEREAS, the Company has agreed to use its best efforts to sell the Units; and

WHEREAS, the SIA is an entity, as designated in Exhibit A hereto, organized and
presently in good standing in the state or states designated in Exhibit A
hereto, and presently registered as an investment advisor under the Investment
Advisers Act of 1940, as amended (the “Act”) or if not registered under the Act,
then it is registered under the state securities acts in the states where it
does business as an investment advisor; and

WHEREAS, the Company has a currently effective registration statement on Form
S-11 (File No. 333-208315), including a final prospectus, for the registration
of the Units under the Securities Act of 1933, as amended (such registration
statement, as it may be amended, and the prospectus and exhibits on file with
the SEC, as well as any post-effective amendments or supplements to such
registration statement and any related registration statement filed under Rule
462(b) of the Securities Act of 1933, as amended, and any prospectus relating to
such registration statements, being herein respectively referred to as the
“Registration Statement” and the “Prospectus”); and

WHEREAS, the offer and sale of the Units shall be made pursuant to the terms and
conditions of the Registration Statement and the Prospectus and, further,
pursuant to the terms and conditions of all applicable federal securities laws
and the applicable securities laws of all states in which the Units are offered
and sold; and

WHEREAS, the SIA is willing and desires to provide its clients with information
concerning the Units and the procedures for subscribing for the Units upon the
terms and conditions herein set forth;

NOW, THEREFORE, in consideration of the premises and terms and conditions herein
contained, it is agreed between the Company and the SIA as follows.

1.Purchase of Units.

(a)The SIA hereby covenants, warrants and agrees that, in regard to any purchase
of the Units by its clients, it will comply with all of the terms and conditions
of the Registration Statement and the Prospectus, all applicable state and
federal laws, including the Securities Act of 1933, as amended, the Act, and any
and all regulations and rules pertaining thereto, heretofore or hereafter issued
by the SEC. Neither the SIA nor any other person shall have any authority to
give any information or make any representations in connection with the Units
other than as contained in the Registration Statement and Prospectus, as amended
and supplemented, and as is otherwise expressly authorized in writing by the
Company.

(b)Clients of the SIA, or the SIA on behalf of its clients, may, following
receipt of written notice by the SIA from the Company of the effective date of
the Registration Statement, purchase the Units according to all such terms as
are contained in the Registration Statement and the Prospectus. The SIA shall
comply with all requirements set forth in the Registration Statement and the
Prospectus. The SIA shall use and distribute, in connection with the Units, only
the Prospectus and, if necessary, any separate prospectus relating solely to the
Company’s Distribution Reinvestment Plan (“DRIP”), and such sales literature and
advertising materials which shall conform in all respects to any restrictions of
local law and the applicable requirements of the Securities Act of 1933, as
amended, and which has been approved in writing by the Company. The Company
reserves the right to establish such additional procedures as it may deem

 

- 1 -

 

 

--------------------------------------------------------------------------------

necessary to ensure compliance with the requirements of the Registration
Statement and the Prospectus, and the SIA shall comply with all such additional
procedures to the extent that it has received written notice thereof.

(c)All monies received for purchase of any of the Units shall be forwarded by
the SIA to the Company.  Subscriptions will be executed as described in the
Registration Statement or as directed by the Company. Each SIA receiving a
subscriber’s check will deliver such check to the Company no later than the
close of business of the first business day after receipt of the subscription
documents by the SIA.

(d)During the full term of this Agreement the Company shall have full authority
to take such action as it may deem advisable in respect to all matters
pertaining to the performance of the SIA under this Agreement.

(e)The Units may be purchased by clients of the SIA only where the Units may be
legally offered and sold, only by such persons in such states who shall be
legally qualified to purchase the Units, and only by such persons in such states
in which the SIA is registered as an investment advisor or exempt from any
applicable registration requirements.

(f)The SIA shall have no obligation under this Agreement to purchase on its
clients’ behalf, or advise its clients to purchase, any of the Units.

(g)The SIA will use every reasonable effort to assure that Units are purchased
only by clients who:

(i)meet the investor suitability standards, including the minimum income and net
worth standards established by the Company and set forth in the Prospectus, and
minimum purchase requirements set forth in the Registration Statement;

(ii)can reasonably benefit from an investment in the Company based on each
prospective client’s overall investment objectives and portfolio structure;

(iii)are able to bear the economic risk of the investment based on each
prospective client’s overall financial situation; and

(iv)have an apparent understanding of: (a) the fundamental risks of the
investment; (b) the risk that the prospective client may lose the entire
investment; (c) the lack of liquidity of the Units; (d) the restrictions on
transferability of the Units; (e) the background and qualifications of the
employees and agents of Redwood Mortgage Corp., the manager of the Company; and
(f) the tax consequences of an investment in the Units.

(h)The SIA will make the determinations required to be made by it pursuant to
subparagraph (g) above based on information it has obtained from each
prospective client, including, at a minimum, but not limited to, the prospective
client’s age, investment objectives, investment experience, income, net worth,
financial situation, other investments of the prospective client, as well as any
other pertinent factors deemed by the SIA to be relevant.

(i)In addition to complying with the provisions of subparagraph (g) above, and
not in limitation of any other obligations of the SIA to determine suitability
imposed by state or federal law, the SIA agrees that it will comply fully with
the following provisions:

(i)The SIA shall have reasonable grounds to believe, based upon information
provided by the client concerning such client’s investment objectives, other
investments, financial situation and needs, and upon any other information known
by the SIA, that (A) each client of the SIA that purchases Units is or will be
in a financial position appropriate to enable such client to realize to a
significant extent the benefits (including tax benefits) of an investment in the
Units, (B) each client of the SIA that purchases Units has a fair market net
worth sufficient to sustain the risks inherent in an investment in the Units
(including potential loss of investment and lack of liquidity), and (C) the
Units otherwise are or will be a suitable investment for each client of the SIA
that purchases Units, and the SIA shall maintain files disclosing the basis upon
which the determination of suitability was made;

 

- 2 -

 

 

--------------------------------------------------------------------------------

(ii)The SIA shall not execute any transaction involving the purchase of Units in
a discretionary account without prior written approval of the transaction by the
client;

(iii)The SIA shall have reasonable grounds to believe, based upon the
information made available to it, that all material facts are adequately and
accurately disclosed in the Registration Statement and provide a basis for
evaluating the Units;

(iv)In making the determination set forth in subparagraph (iii) above, the SIA
shall evaluate items of compensation, physical properties, tax aspects,
financial stability and experience of the sponsor, conflicts of interest and
risk factors, appraisals, as well as any other information deemed pertinent by
it;

(v)The SIA shall inform each prospective nondiscretionary client of all
pertinent facts relating to the liquidity and marketability of the Units.

(j)The SIA agrees to retain in its files, for a period of at least six years,
information which will establish that each purchaser of Units falls within the
permitted class of investors.

(k)The SIA either (i) shall not purchase Units for its own account or (ii) shall
hold for investment any Units purchased for its own account.

(l)The SIA hereby confirms that it is familiar with Securities Act Release No.
4968 and Rule 15c2-8 under the Securities Exchange Act of 1934, as amended,
relating to the distribution of preliminary and final prospectuses, and confirms
that it has complied and will comply therewith.

(m)A sale of Units shall be deemed to be completed only after the Company
receives a properly completed subscription agreement for Units from the SIA
evidencing the fact that the client had received a final Prospectus for a period
of not less than five full business days, together with payment of the full
purchase price of each purchased Unit from a buyer who satisfies each of the
terms and conditions of the Registration Statement and Prospectus, and only
after such subscription agreement has been accepted in writing by the Company.
The Company reserves the right to reject any transaction with a buyer, or
freeze, reject or block the assets of a buyer, that violates applicable
anti-money laundering, economic sanctions, or other laws and regulations.

(n)The Manager will pay to the Company an amount equal to the sales commissions
otherwise attributable to a sale of Units through a participating broker-dealer.
The Company in turn may specially allocate the amount so paid by the Manager to
the account of the investor who placed the order.

2.Compensation to SIA. The Company shall pay no fees, commissions, or other
compensation to the SIA.

3.Association of the Company with Other Advisors and Dealers. It is expressly
understood between the Company and the SIA that the Company may cooperate with
broker-dealers who are registered as broker-dealers with the Financial Industry
Regulatory Authority, Inc. (the “FINRA”) or with other investment advisors
registered under the Act. Such broker-dealers and investment advisors may enter
into agreements with the Company on terms and conditions identical or similar to
this Agreement and shall receive such rates of commission or other fees as are
agreed to between the Company and the respective broker-dealers and investment
advisors and as are in accordance with the terms of the Registration Statement.

4.Conditions of the SIA’s Obligations. The SIA’s obligations hereunder are
subject, during the full term of this Agreement and the Offering, to (a) the
performance by the Company of its obligations hereunder and compliance by the
Company with the covenants set forth in Section 7 hereof; and (b) the conditions
that: (i) the Registration Statement shall become and remain effective; and (ii)
no stop order shall have been issued suspending the effectiveness of the
Offering.




 

- 3 -

 

 

--------------------------------------------------------------------------------

5.Conditions to the Company’s Obligations. The obligations of the Company
hereunder are subject, during the full term of this Agreement and the Offering,
to the conditions that: (a) at the effective date of the Registration Statement
and thereafter during the term of this Agreement while any Units remain unsold,
the Registration Statement shall remain in full force and effect authorizing the
offer and sale of the Units; (b) no stop order suspending the effectiveness of
the Offering or other order restraining the offer or sale of the Units shall
have been issued nor proceedings therefor initiated or threatened by any state
regulatory agency or the SEC; and (c) the SIA shall have satisfactorily
performed all of its obligations hereunder and complied with the covenants set
forth in Section 6 hereof.

6.Covenants of the SIA. The SIA covenants, warrants and represents, during the
full term of this Agreement, that:

(a)The SIA is registered as an investment advisor under the Act or if not
registered under the Act, then it is registered under the state securities acts
in the states where it does business as an investment advisor.

(b)Neither the SIA nor any person associated with the SIA is registered as a
broker-dealer or registered representative with the FINRA.

(c)The SIA shall comply with all applicable federal and state securities laws,
including, without limitation, the disclosure requirements of the Act or if not
registered under the Act, the state securities acts in the states where it does
business as an investment advisor, and the provisions thereof requiring
disclosure of the existence of this Agreement and the compensation to be paid to
the SIA hereunder.

(d)The SIA shall maintain the records required by:

(i)Section 204 of the Act, and Rule 204-2 thereunder in the form and for the
periods required thereby if registered under the Act; or

(ii)the state securities acts in the states where it does business as an
investment advisor, in the form and for the periods required thereby, if not
registered under the Act.

(e)The SIA has adopted and implemented an anti-money laundering program pursuant
to Section 352 of the USA PATRIOT Act of 2001; the SIA has adopted and
implemented a customer identification program (“CIP”), in compliance with 31
C.F.R. §103.122 (the “CIP Rule”); the SIA (or its agent) will perform the
identification, verification, notice and documentation requirements with respect
to each investor, as required by the CIP Rule; further, the SIA will comply with
applicable economic sanctions regimes, including the laws, regulations and
Executive Orders administered by the U.S. Department of Treasury’s Office of
Foreign Assets Control, including the list of Specially Designated Nationals and
Blocked Persons.

7.Covenants of the Company. The Company covenants, warrants and represents,
during the full term of this Agreement, that:

(a)The Company shall inform the SIA whenever and as soon as it receives or
learns of any order issued by the SEC, any state regulatory agency or any other
regulatory agency which suspends the effectiveness of the Registration Statement
or prevents the use of the Prospectus or which otherwise prevents or suspends
the offering or sale of the Units, or receives notice of any proceedings
regarding any such order.

(b)The Company shall give the SIA written notice when the Registration Statement
becomes effective and shall deliver to the SIA such number of copies of the
Prospectus, and any supplements and amendments thereto, which are finally
approved by the SEC, as the SIA may reasonably request for sale of the Units.

(c)The Company shall promptly notify the SIA of any post-effective amendments or
supplements to the Registration Statement or Prospectus, and shall furnish the
SIA with copies of any revised Prospectus and/or supplements and amendments to
the Prospectus and/or any prospectus relating solely to the DRIP.

 

- 4 -

 

 

--------------------------------------------------------------------------------

8.Payment of Costs and Expenses. The SIA shall pay all costs and expenses
incident to the performance of its obligations under this Agreement.

9.Indemnification.

(a)The SIA agrees to indemnify, defend and hold harmless the Company, its
affiliates and their or its officers, directors, trustees, employees and agents,
against all losses, claims, demands, liabilities and expenses, joint or several,
including reasonable legal and other expenses incurred in defending such claims
or liabilities, whether or not resulting in any liability to the Company, its
affiliates and their or its officers, directors, trustees, employees or agents,
which they or any of them may incur arising out of (i) the offer or sale (as
such term is defined in the Securities Act of 1933, as amended) by the SIA, or
any person acting on its behalf, of any Units pursuant to this Agreement, if
such loss, claim, demand, liability, or expense arises out of or is based upon
an untrue statement or alleged untrue statement of a material fact, or any
omission or alleged omission of a material fact, other than a statement,
omission, or alleged omission by the SIA which is also, as the case may be,
contained in or omitted from the Prospectus or the Registration Statement and
which statement or omission was not based on information supplied to the Company
by such SIA; (ii) the breach by the SIA, or any person acting on its behalf, of
any of the terms and conditions of this Agreement; or (iii) the negligence,
malpractice or malfeasance of the SIA. This indemnity provision shall survive
the termination of this Agreement.

(b)The Company agrees to indemnify, defend and hold harmless the SIA, its
officers, directors, employees and agents, against all losses, claims, demands,
liabilities and expenses, including reasonable legal and other expenses incurred
in defending such claims or liabilities, which they or any of them may incur,
including, but not limited to, alleged violations of the Securities Act of 1933,
as amended, but only to the extent that such losses, claims, demands,
liabilities and expenses shall arise out of or be based upon (i) any untrue
statement of a material fact contained in the Registration Statement, at the
time it became effective with the SEC or in the Prospectus (as from time to time
amended or supplemented), or (ii) any omission or alleged omission to state
therein a material fact required to be stated in the Prospectus or the
Registration Statement at the time it became effective or necessary to make such
statements, and any part thereof, not misleading; provided, further, that any
such untrue statement, omission or alleged omission is not based on information
included in any such document which was supplied to the Company or any officer
of the Company by such SIA; provided that in each case that such claims or
liabilities did not arise from SIA’s own negligence, malpractice or malfeasance.
This indemnity provision shall survive the termination of this Agreement.

(c)No indemnifying party shall be liable under the indemnity provisions
contained in subparagraphs (a) and (b) above unless the party to be indemnified
shall have notified such indemnifying party in writing promptly after the
summons or other first legal process giving information of the nature of the
claim served upon the party to be indemnified, but failure to notify an
indemnifying party of any such claim shall not relieve it from any liabilities
which it may have to the indemnified party against whom action is brought other
than on account of its indemnity provision contained in subparagraphs (a) and
(b) above. In the case of any such claim, if the party to be indemnified
notified the indemnifying party of the commencement thereof as aforesaid, the
indemnifying party shall be entitled to participate at its own expense in the
defense of such claim. If it so elects, in accordance with arrangements
satisfactory to any other indemnifying party or parties similarly notified, the
indemnifying party has the option to assume the entire defense of the claim,
with counsel who shall be reasonably satisfactory to such indemnified party and
all other indemnified parties who are defendants in such action, unless such
indemnified parties reasonably objects to such assumption on the ground that
there may be legal defenses available to it which are different from or in
addition to those available to such indemnifying party. Any indemnified party
shall have the right to employ a separate counsel in any such action and to
participate in the defense thereof but the reasonable fees and expenses of such
counsel shall be borne by such party unless such party has objected in
accordance with the preceding sentence, in which event such fees and expenses
shall be borne by the indemnifying parties. Except as set forth in the preceding
sentence, if an indemnifying party assumes the defense of such action, the
indemnifying party shall not be liable for any fees and expenses of separate
counsel for the indemnified parties incurred thereafter in connection with such
action. In no event shall the indemnifying parties be liable for the reasonable
fees and expenses of more than one counsel for all indemnified parties in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances.

 

- 5 -

 

 

--------------------------------------------------------------------------------

10.Term of Agreement. This Agreement shall become effective on the date on which
this Agreement is executed by the Company and the SIA. The SIA and the Company
may prevent this Agreement from becoming effective, without liability to any
other party to this Agreement, by written notice before the time this Agreement
otherwise would become effective. After this Agreement becomes effective, any
party may terminate it at any time for any reason by giving thirty (30) days’
written notice to the other party; provided, however, that this Agreement shall
in any event automatically terminate at the first occurrence of any of the
following events: (a) the Registration Statement for the offer and sale of the
Units shall cease to be effective; (b) the Offering shall be terminated; or (c)
the SIA’s license or registration to act as an investment advisor shall be
revoked or suspended by any federal, self-regulatory or state agency and such
revocation or suspension is not cured within ten (10) days from the date of such
occurrence. In any event, this Agreement shall be deemed suspended during any
period for which such license or registration is revoked or suspended.

11.Arbitration.

(a)As between the parties hereto, all questions as to rights and obligations
arising under the terms of this Agreement are subject to arbitration, including
any question concerning any right or duty under the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended, and the securities
laws of any state in which Units are offered, and such arbitration shall be
governed by the rules of the American Arbitration Association.

(b)If a dispute should arise under this Agreement, any party may within 60 days
make a demand for arbitration by filing a demand in writing for the other.

(c)The parties may agree upon one arbitrator, but in the event that they cannot
agree, there shall be three, one named in writing by each of the parties within
five (5) days after demand for arbitration is given and a third chosen by the
two appointed. Should either party refuse or neglect to join in the appointment
of the arbitrator(s) or to furnish the arbitrator(s) with any papers or
information demanded, the arbitrator(s) are empowered by both parties to proceed
ex parte.

(d)Arbitration shall take place in the County of San Mateo, California, and the
hearing before the arbitrator(s) of the matter to be arbitrated shall be at the
time and place within said city as is selected by the arbitrator(s). The
arbitrator(s) shall select such time and place promptly after his (or their)
appointment and shall give written notice thereof to each party at least sixty
(60) days prior to the date so fixed. At the hearing any relevant evidence may
be presented by either party, and the formal rules of evidence applicable to
judicial proceedings shall not govern. Evidence may be admitted or excluded in
the sole discretion of the arbitrator(s). Said arbitrator(s) shall hear and
determine the matter and shall execute and acknowledge their award in writing
and cause a copy thereof to be delivered to each of the parties.

(e)If there is only one arbitrator, his decision shall be binding and conclusive
on the parties, and if there are three arbitrators the decision of any two shall
be binding and conclusive. The submission of a dispute to the arbitrator(s) and
the rendering of his (or their) decision shall be a condition precedent to any
right of legal action on the dispute. A judgment confirming the award of the
arbitrator(s) may be rendered by any Court having jurisdiction; or such Court
may vacate, modify, or correct the award in accordance with the prevailing
sections of California state law.

(f)If three arbitrators are selected under the foregoing procedure but two of
the three fail to reach an agreement in the determination of the matter in
question, the matter shall be decided by three new arbitrators who shall be
appointed and shall proceed in the same manner, and the process shall be
repeated until a decision is finally reached by two of the three arbitrators
selected.

(g)The costs of such arbitration shall be borne by the losing party or in such
proportions as the arbitrator(s) shall determine.




 

- 6 -

 

 

--------------------------------------------------------------------------------

12.Notices. All notices and communications hereunder shall be in writing and
shall be deemed to have been given and delivered when deposited in the United
States mail, postage prepaid, registered or certified mail, to the applicable
address set forth below.

If sent to the Company:

Redwood Mortgage Investors IX, LLC
1825 S. Grant Street, Suite 250
San Mateo, California 94402
Attention:  Mr. Thomas R. Burwell

If sent to the SIA: to the person whose name and address are identified in
Exhibit A hereto.

13.Successors. This Agreement shall be binding upon and inure to the benefit of
the parties hereto, and shall not be assigned or transferred by the SIA by
operation of law or otherwise.

14.Miscellaneous.

(a)In order to meet its obligations under Federal law, the Company or its
designee may obtain, verify, and record information that identifies the SIA and
any person acting on the SIA’s behalf, including the information provided in
Exhibit A of this Agreement, and may ask to see identifying documents or utilize
various databases for this purpose.

(b)This Agreement shall be construed in accordance with the applicable laws of
the State of Delaware and the appropriate courts in the County of San Mateo,
California shall be the forum for any litigation arising hereunder.

(c)Nothing in this Agreement shall constitute the SIA as in association with or
in partnership with the Company.

(d)The terms of this Agreement may be extended to cover additional offerings of
units of the Company by the execution by the parties hereto of an addendum
identifying the units and registration statement relating to such additional
offering. Upon execution of such addendum, the terms “Units,” “Offering”,
“Registration Statement” and “Prospectus” set forth herein shall be deemed to be
amended as set forth in such addendum.

(e)This Agreement, including Exhibit A hereto, embodies the entire
understanding, between the parties to the Agreement, and no variation,
modification or amendment to this Agreement shall be deemed valid or effective
unless it is in writing and signed by all the parties hereto.

(f)If any provision of this Agreement shall be deemed void, invalid or
ineffective for any reason, the remainder of the Agreement shall remain in full
force and effect.

(g)This Agreement may be executed in counterpart copies, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument comprising this Agreement.

 

- 7 -

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year indicated on Exhibit A hereto.

 

COMPANY

REDWOOD MORTGAGE INVESTORS IX, LLC

 

By:

Print Name:

Title:

Witness:

 

SELECTED INVESTMENT ADVISOR

Name of SIA:

By:

Print Name:

Title:

Witness:




 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT A TO SELECTED INVESTMENT ADVISOR AGREEMENT

This Exhibit A is attached to and made a part of that certain Selected
Investment Advisor Agreement (the “Agreement”), dated as of the ________ day of
_______________ by and among Redwood Mortgage Investors IX, LLC, as Company and
_________________________, as Selected Investment Advisor.

1.Date of Agreement:

2.Identity of Selected Investment Advisor:

Name:

Address (i.e., principal place of business, local office or other physical
location):


Taxpayer Identification Number:

Type of Entity:

(To be completed by the Selected Investment Advisor, e.g., corporation,
partnership or sole proprietorship.)

State Organized in:
(To be completed by Selected Investment Advisor)

Qualified To Do Business and in Good Standing in the Following Jurisdictions
(including your state of organization). (Note: Qualification to do business in
any jurisdiction is generally a requirement imposed by the secretary of state or
other authority of jurisdictions in which you do business, and is not related to
your holding a license as an investment advisor in such jurisdictions. Questions
concerning this matter should be directed to you or your legal counsel.)

 

(To be completed by the Selected Investment Advisor)

 

If not registered with the SEC, list the states in which the SIA is registered
as an Investment Advisor:

 

(To be completed by the Selected Investment Advisor)

 

3.

Please list the brokerage platforms with which you are affiliated, if any, which
will act as the Broker Dealer of record for any sales of securities made upon
your recommendation:

 

(To be completed by the Selected Investment Advisor)

 

4.Name and Address for Notice Purposes (see Section 12 of Agreement):

Name:

Title:

Company:

Address:

City, State and Zip: Telephone Number (including area code):

 

Exhibit A to

Selected Investment Advisor Agreement

 

 

--------------------------------------------------------------------------------

5.Please complete the following for our records:

(a)How many registered investment advisors are with your firm? ________

PLEASE ENCLOSE A CURRENT LIST. ALL INFORMATION WILL BE HELD IN CONFIDENCE.

(b)Does your firm publish a newsletter? Yes ____   No    ____

What is/are the frequency of the publication(s)?

Weekly ________Monthly ________Quarterly________

Bi-weekly ________Bi-monthly ________Other ________ (please specify)

PLEASE PLACE REDWOOD MORTGAGE INVESTORS IX, LLC ON YOUR MAILING LIST AND PROVIDE
A SAMPLE OF THE PUBLICATION IF AVAILABLE.

 

(c)

Does your firm have regular internal mailings, or bulk package mailings to its
registered investment advisors?

Yes _____   No _____

PLEASE PLACE REDWOOD MORTGAGE INVESTORS IX, LLC ON YOUR MAILING LIST AND PROVIDE
A SAMPLE OF THE PUBLICATION IF AVAILABLE.

 

(d)

Does your firm have a computerized electronic mail (E-Mail) system for your
registered investment advisors?

Yes  _____ No _____

If so, please provide e-mail address:

(e)Website address:

Person responsible:

 

Exhibit A to

Selected Investment Advisor Agreement

 

 